     Case 4:18-cv-00268-P Document 137 Filed 04/30/20                Page 1 of 4 PageID 1611



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

ALFONSO PARRA and MARIA PARRA                     §
Plaintiffs,                                       §
                                                  §
                                                  §
vs.                                               § CIVIL ACTION NO: 4:18-cv-268-P
                                                  §
INTERSTATE EXPRESS, INC.                          §
Defendant.                                        §

                             JOINT REPORT ON SETTLEMENT

         COMES NOW Plaintiffs Alfonso and Maria Parra (“Plaintiffs”), and Defendant Interstate

Express, Inc. (“Defendant”), and file the following Joint Report on Settlement Pursuant to the

Court’s April 16, 2020 Order (Doc. No. 128):

1.       Parties in Attendence

      A. Counsel for Plaintiff, W. Kelly Puls, Mark A. Haney, Christopher G. Lyster

      B. Plaintiffs Alfonso and Maria Parra

      C. Counsel for Defendants, Darrell G. Adkerson, Jeffrey D. Antonson

      D. Defendant’s Authorized Representative: Alexander Zhelezoglo

      E. Defendant’s Insurance Carrier Adjuster: Nicholas Gomez

2.       Plaintiff’s Statement

         Plaintiffs negotiated in good faith. Negotiations lasted approximately 4 hours. We were

delayed at the start of the mediation when the adjuster was approximately 15 minutes late on the

call into Judge Hal Ray. Negotiations were concluded when, after consulting with Judge Hal Ray,

it was determined that no further progress was likely to be made on that day. Plaintiffs will continue

to negotiate in good faith through trial and will consider any reasonable settlement offer.




JOINT REPORT ON SETTLEMENT                                                                     Page 1
     Case 4:18-cv-00268-P Document 137 Filed 04/30/20                Page 2 of 4 PageID 1612



3.          Defendant’s Statement

            Defendant states that it negotiated in good-faith for over four hours on April 24, 2020.

Some meaningful progress was made. Negotiations were only concluded when, after consulting

with the Honorable Hal R. Ray Jr., it was determined that no further progress was likely to be

made on that day. Defendant remains hopeful, but skeptical of the likelihood of settlement prior

to trial.

Dated: April 30, 2020

                                                Respectfully Submitted,


                                                BY: /s/ Darrell G. Adkerson
                                                DARRELL G. ADKERSON
                                                State Bar No. 00909700
                                                Darrell@ahblaw.net
                                                JEFFREY D. ANTONSON
                                                State Bar No. 24040441
                                                Jeff@ahblaw.net
                                                Adkerson, Hauder, & Bezney, P.C.
                                                1700 Pacific Ave.
                                                Suite 4450
                                                Dallas, Texas 75201-3005
                                                214-740-2500 - Telephone
                                                214-740-2501 - Facsimile

                                                ATTORNEYS FOR DEFENDANT
                                                INTERSTATE EXPRESS, INC.




JOINT REPORT ON SETTLEMENT                                                                    Page 2
 Case 4:18-cv-00268-P Document 137 Filed 04/30/20   Page 3 of 4 PageID 1613



                                  /s/ Mark A. Haney
                                  W. Kelly Puls
                                  State Bar No. 16393350
                                  Kelly@pulshaney.com
                                  Mark A. Haney
                                  State Bar No. 08908480
                                  Mark@pulshaney.com
                                  Christopher G. Lyster
                                  State Bar No. 12746250
                                  chris@pulshaney.com
                                  Juliana Morris
                                  State Bar No. 24026356
                                  jmorris@pulshaney.com

                                  PULS HANEY LYSTER, PLLC
                                  301 Commerce Street, Suite 2900
                                  Fort Worth, Texas 76102
                                  Telephone: 817.338.1717
                                  Facsimile: 817.332.1333

                                        AND

                                  Todd M. Hurd
                                  State Bar No. 24025443
                                  Todd Hurd & Associates
                                  P.O. Box 1741
                                  Burleson, Texas 76097
                                  t.hurd@texasattorneylaw.com
                                  Tel: (817) 426-4529
                                  Fax: (817) 426-8159

                                  ATTORNEYS FOR PLAINTIFF




JOINT REPORT ON SETTLEMENT                                              Page 3
  Case 4:18-cv-00268-P Document 137 Filed 04/30/20                    Page 4 of 4 PageID 1614



                                CERTIFICATE OF SERVICE

       This is to certify that on this, the 30th day of April 2020, a true and correct copy of the
above and foregoing document has been forwarded to the counsel of record, as indicated below:

Christopher G. Lyster                       ______ Via Hand Delivery
Mark A. Haney                               ______ Via Certified Mail Return Receipt Requested
W. Kelly Puls                               ______ Via Facsimile
Puls Haney PLLC
                                            ______ Via Regular Mail
301 Commerce Street
Suite 2900                                  ___x__ Via the Court’s ECF System
Fort Worth, Texas 76102
Counsel for Plaintiff

                                            ______ Via Hand Delivery
Todd M. Hurd                                ______ Via Certified Mail Return Receipt Requested
Todd Hurd & Associates
                                            ______ Via Facsimile
P.O. Box 1741
Burleson, Texas 76097                       ______ Via Regular Mail
Counsel for Plaintiff                       ___x__ Via the Court’s ECF System




                                             ____/s/ Darrell G. Adkerson_____
                                             DARRELL G. ADKERSON




JOINT REPORT ON SETTLEMENT                                                                       Page 4
